39 A.3d 905 (2012)
209 N.J. 598
In the Matter of Avrohom BECKER, an Attorney at Law (Attorney No. XXXXXXXXX).
Not in source.
Supreme Court of New Jersey.
April 3, 2012.

ORDER
This matter having been duly presented to the Court (DRB 12-068), it is ODERED that AVROHOM BECKER of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1988, and who was suspended from the practice of law for a period of three months retroactive to November 10, 2005, by Order of this Court filed June 12, 2006, be restored to the practice of law, effective immediately.